Appellant was convicted of the offense of "Buying, receiving, concealing etc. stolen property" of the value of less than $25. Code 1940, Tit. 14, Secs. 338, 336.
The prosecution originated by affidavit in the County Court.
Upon appeal to the Circuit Court, appellant expressly waived the filing of a complaint by the Solicitor; and agreed to be tried upon the affidavit made in the County Court. This he might lawfully do; and there was no error in putting him to trial upon the original affidavit. Seaman v. State, 28 Ala. App. 480,188 So. 269.
There is nothing else apparent worthy of mention.
The judgment is affirmed.
Affirmed.